DETAILED ACTION

1.	Claims 1-7 are pending in the application.


Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 



	Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of US Pat. 10,402,165. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same limitations recited in similar manner. The limitations of the instant claims are found in the claims of the ‘165 patent. Example mapping below:

Application 17/086,506
US Pat. 10,402,165
Claim 1 – A method for an associative memory device, the method comprising: storing a plurality of pairs of N-bit numbers A and B to be added together in columns of a memory array of said associative memory device, each pair in a column, each bit in a row of said column; dividing each N-bit number A and B into groups containing M bits in each; and in said columns, performing group carry-out predictions for a first group carry-in value and a second group carry-in value, said performing comprising: 
bit-wise ripple-adding the bits of A and B in each said group from a least significant bit (LSB) to a most significant bit (MSB) of each said group.

Claim 1 - A method for an associative memory device, the method comprising: storing a plurality of pairs of multi-bit numbers A and B in columns of a memory array of said associative memory device, each pair of bits A.sub.j and B.sub.j in a separate section of each column; 
dividing bits stored in each of said columns to groups; 
in parallel in each column, first concurrently performing a ripple carry inside each group with a prediction that a value of a carry-in of all said groups is a first value, to provide first-predicted carry-out values of each bit in said groups said performing utilizing per-column Boolean operations on each said pair of bits; 
in parallel in each column, second concurrently performing a ripple carry inside each group with a prediction that a value of a carry-in of all said groups is a second value to provide second-predicted carry-out values of each bit in said groups, said performing utilizing per-column Boolean operations on each said pair of bits; and 
in parallel in each column, selecting one of: said first-predicted carry-out and said second-predicted carry-out, according to the actual carry-out of a previous group, to provide a final carry-out. 





Allowable Subject Matter
4.	Claims 1-7 would be allowable if rewritten or amended to overcome the rejection(s) under Double Patenting, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
	The claims recite at least “dividing each N-bit number A and B into groups containing M bits in each; and in said columns, performing group carry-out predictions for a first group carry-in value and a second group carry-in value, said performing comprising: bit-wise ripple-adding the bits of A and B in each said group from a least significant bit (LSB) to a most significant bit (MSB) of each said group;” and “dividing each N-bit number A and B into groups containing M bits each; having group carry-out predictions for every said group except a first said group, said group carry-out predictions calculated for any possible group carry-in value; once said carry-out value for a first said group is calculated, selecting next said group carry out value from said group carry-out predictions, and repeating said ripple selecting group carry-out values, until all said group carry out values have been selected;” as in claims 1 and 5.

	The closest prior art of record is US Pat. 9,4187,719 which is related to a memory array having a plurality of sections with memory cells arranged in rows and column, at least one cell in each column of the memory array connected to a bit line having a bit line voltage associated with a logical 1 or a logical 0. The computing device additionally includes at least one multiplexer to connect a bit line in a column of a first section to a bit line in a column in a second section different from the first section and a decoder to activate a word line connected to a cell in the column in the second section to write the bit line voltage into the cell. However, the major differences between the prior art and the claimed invention is that the prior art does not teach or suggest at least “dividing each N-bit number A and B into groups containing M bits in each; and in said columns, performing group carry-out predictions for a first group carry-in value and a second group carry-in value, said performing comprising: bit-wise ripple-adding the bits of A and B in each said group from a least significant bit (LSB) to a most significant bit (MSB) of each said group;” and “dividing each N-bit number A and B into groups containing M bits each; having group carry-out predictions for every said group except a first said group, said group carry-out predictions calculated for any possible group carry-in value; once said carry-out value for a first said group is calculated, selecting next said group carry out value from said group carry-out predictions, and repeating said ripple selecting group carry-out values, until all said group carry out values have been selected;” as in claims 1 and 5.


Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US Pub. 2009/0254697 – related to an integrated circuit device that includes a semiconductor substrate and an array of random access memory (RAM) cells, which are arranged on the substrate in first columns and are configured to store data. A computational section in the device includes associative memory cells, which are arranged on the substrate in second columns, which are aligned with respective first columns of the RAM cells and are in communication with the respective first columns so as to receive the data from the array of the RAM cells and to perform an associative computation on the data. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/MICHAEL D. YAARY/Primary Examiner, Art Unit 2182